                           Case 18-11736-KG             Doc 541         Filed 01/04/19        Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         -----------------------------------------------------------x
                                                                    :
         In re:                                                     :     Chapter 11
                                                                    :
         HERITAGE HOME GROUP LLC, et al.,                           :     Case No. 18-11736 (KG)
                                                                    :
                           Debtors.1                                :     Jointly Administered
                                                                    :
         -----------------------------------------------------------x     Ref. Docket Nos. 11, 209 and 534


                 ORDER (I) AUTHORIZING AND APPROVING FURTHER AMENDMENT
                      TO THE DIP CREDIT AGREEMENT AND (II) AMENDING
                   THE FINAL DIP ORDER ON ACCOUNT OF SUCH AMENDMENT

                           Upon consideration of the certification of no objection (the “Certification of No

         Objection”) of the above-captioned debtors and debtors-in-possession for the entry of an order,

         pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d) and 507(b) of

         title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rules

         2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

         Rules”), and Paragraph 1.3.3 of that certain Final Order (i) Authorizing the Debtors to

         (a) Obtain Post-Petition Financing and (b) Utilize Cash Collateral of Secured Parties,

         (ii) Granting Adequate Protection, (iii) Modifying the Automatic Stay, and (iv) Granting Related

         Relief, Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(c), (d) & (e), 364(c), 364(d)(1), 364(e), and

         507(b)[Docket No. 209] (the “Final DIP Order”),2 (i) authorizing and approving the Debtors to

         execute and deliver and perform under that certain Third Amendment to Debtor-in-Possession

         Credit Agreement attached hereto as Exhibit 1 (the “Third DIP Amendment”), and (ii)

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number, as
         applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
         (7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
         headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Final DIP Order.
01:24014018.1
                        Case 18-11736-KG          Doc 541      Filed 01/04/19     Page 2 of 3



         amending the Final DIP Order on account of the Third DIP Amendment; and the Court having

         considered the Certification of No Objection and the record in these Cases; and it appearing that

         this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated as of February 29, 2012; and it appearing that this matter is a core proceeding

         pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this matter is proper in this

         District pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief provided

         for in this Order having been given in accordance with Paragraph 1.3.3 of the Final DIP Order;

         and the Court having determined that the Debtors entry into the Third DIP Amendment is an

         appropriate exercise of their business judgment; and after due deliberation and it appearing that

         sufficient cause exists for granting the relief provided for herein and that such relief is in the best

         interest of the Debtors, their estates, and their creditors, IT IS HEREBY ORDERED THAT:

                        1.      The Third DIP Amendment is hereby approved, and the Debtors are

         hereby authorized to enter into the Third DIP Amendment and to perform all acts, and to make,

         execute and deliver all instruments and documents in connection therewith that may be

         reasonably required or necessary for the performance of their obligations under the Third DIP

         Amendment.

                        2.      The Final DIP Order is hereby amended as follows:

                              a.      “DIP Credit Agreement” shall mean the DIP Credit Agreement as
         further amended by the Third DIP Amendment; and

                                b.      “Final Order” shall mean the Final Order as amended by this
         Order.

                        3.      For the avoidance of doubt, the confirmation of indebtedness amounts

         set forth in paragraph 5 of the Third DIP Amendment are subject to any final determination


01:24014018.1

                                                           2
                        Case 18-11736-KG         Doc 541      Filed 01/04/19    Page 3 of 3



         by the Bankruptcy Court relating to (i) the Motion of Official Committee of Unsecured

         Creditors for Entry of an Order Granting Standing and Authority to Prosecute and Settle

         Claims on behalf of Debtors’ Estates [Docket No. 358] and (ii) the Motion of Official

         Committee of Unsecured Creditors for Entry of an Order Granting Derivative Standing and

         Authority to Prosecute and Settle Claims on behalf of the Debtors’ Estates [Docket No. 504]

         that may impact the indebtedness amounts.

                         4.      For the avoidance of doubt, nothing in the Third DIP Amendment shall

         constitute a release of any claim, counterclaim or defense with respect to KPS Special

         Situations Fund III (A), LP, KPS Special Situations Fund III, LP, KPS Special Situations

         Fund III (Supplemental), LP, KPS Special Situations Fund III (AIV), LP, KPS Offshore

         Investors Ltd., KPS Cayman Management III Ltd. and KPS Capital Partners, LP.

                         5.      Except as expressly set forth in this Order, the terms, provisions and

         conditions of, and relief granted by, the Final DIP Order are not altered and shall remain in full

         force and effect.

                         6.      Notwithstanding any applicable provision of the Bankruptcy Code and the

         Bankruptcy Rules, the terms, provisions and conditions of, and relief granted by, this Order shall

         be effective immediately and enforceable upon its entry.

                         7.      This Court shall retain jurisdiction to hear and determine any and all

         matters arising from or related to the interpretation or implementation of this Order.




01:24014018.1   Dated: January 4th, 2019                 KEVIN GROSS
                Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE
                                                          3
